Citation Nr: 0900774	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a higher initial rating for service-connected 
residuals of injury to the thoracic and lumbar spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Elie Halpern, Esquire and Mark 
Bean


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remands of November 2001, November 
2003, and June 2004.  This matter was originally on appeal 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The appeal again is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In correspondence dated in September 2008, the veteran's 
representative informed VA that the veteran received 
treatment for his back condition at Puget Sound Health Care 
System - American Lake, a VA facility.  The representative 
requested that VA obtain these records for the veteran's 
pending appeal.  A review of the record failed to show that 
the agency of original jurisdiction obtained, or attempted to 
obtain, these records.  

VA has a duty to assist a claimant in developing a claim.  
This duty requires VA to obtain relevant records in the 
custody of federal agencies, such as VA medical records.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The case must be remanded to comply with the 
veteran's representative's request.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment 
pertaining to a thoracic and lumbar spine 
disability from VA Puget Sound - American 
Lake.

2.  Thereafter, the veteran's claim of 
entitlement to an initial rating in excess 
of 20 percent for his service-connected 
residuals of injury to the thoracic and 
lumbar spine should be readjudicated.  If 
the benefit sought on appeal is not granted 
to the veteran's satisfaction, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken.  An appropriate period of 
time should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




